In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
LAURA BUSH,              *                           No. 14-001V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: December 18, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which
                         *                           respondent does not object.
             Respondent. *
*********************

Carol L. Gallagher, Carol L. Gallagher, Esq., LLC, Linwood, NJ for Petitioner;
Glenn Macleod, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 12, 2014, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
filed a motion for attorneys’ fees and costs on November 25, 2014. Upon review
of petitioner’s motion, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended her application to request $16,850.00,
an amount to which respondent does not object. The Court awards this amount.

       On January 2, 2014, Laura Bush filed a petition for compensation alleging
that the influenza vaccine, which she received on September 16, 2011, caused her
to suffer Guillain-Barré syndrome (“GBS”). Petitioner received compensation
based upon the parties’ stipulation. Decision, filed Nov. 5, 2014. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $16,850.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $16,850.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Carol L. Gallagher, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/ Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2